



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gilmour, 2022 ONCA 203

DATE: 20220309

DOCKET: C69634

Rouleau, Huscroft and Trotter
JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Katrina Mae Gilmour

Appellant

Chris Rudnicki, for the appellant

Nicole Rivers, for the respondent

Heard and released orally:
March 7, 2022 by video conference

On appeal from the sentence imposed on June
9, 2021 by Justice John M. Johnston of the Superior Court of Justice, sitting
with a jury.

REASONS FOR DECISION

[1]

The appellant seeks leave to appeal her sentence for fraud. Her appeal
from conviction is proceeding as a solicitor appeal.

[2]

The appellant submits that the trial judge erred in principle by relying
on her lack of remorse as an aggravating factor. We see no such error.

[3]

The appellant has proffered fresh evidence concerning the health of her
four-year-old son, who underwent major surgery in January. He requires ongoing
care and the appellants partner is unable to act as primary caregiver. The
child is currently in the care of the appellants in-laws.

[4]

The appellant is entitled to statutory release on April 10, 2022.
Although we are satisfied that the sentence imposed was fit, in the unusual
circumstances of this case we would admit the fresh evidence and reduce the
carceral portion of the sentence to time served.

[5]

Leave to appeal is granted and the appeal is allowed. The
three-year probation order remains in place along with all of the additional
orders.

Paul
Rouleau J.A.

Grant
Huscroft J.A.

Gary
Trotter J.A.


